                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


In re: FUTRELL, GREGORY L.                             Case No. 19-32132
       FUTRELL, CHRISTINE M.
                                                       Chapter 7
               Debtor(s)
                                                       Judge: MARY ANN WHIPPLE

                                                       REQUEST FOR NOTICE
                                                       TO FILE CLAIMS



TO THE CLERK, UNITED STATES BANKRUPTCY COURT:

       It appears to the Trustee that there may be assets for distribution in the above-captioned

matter. Please issue notice to creditors to file claims.



                                                       Respectfully submitted,



                                                       /s/Patti Baumgartner-Novak
                                                       Patti Baumgartner-Novak, Trustee


Date: 9/4/19




19-32132-maw       Doc 15      FILED 09/04/19       ENTERED 09/04/19 13:45:10        Page 1 of 1
